Citation Nr: 1204553	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  07-00 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service-connection for a right knee disability.

2.  Entitlement to service-connection for a left knee disability.

3.  Entitlement to service-connection for Sphincter of Oddi Dysfunction (SOD).

4.  Entitlement to a higher initial rating for service-connected ureteral stricture, with hydronephrosis and renal colic, due to congenital sacral neurogenic deficit.

5.  Entitlement to an initial compensable rating for service-connected spontaneous pneumothorax.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to June 1986 and from August 1997 to May 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned at a hearing held in October 2009.  .  In April 2010, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in July 2010.  This case was remanded for additional development in September 2010.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in claims for higher ratings when the issue of unemployability is raised by the record.  The evidence of record raises the issue of entitlement to TDIU.  Thus, in light of Rice, the Board has included the TDIU issue on the title page. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service-connection for SOD; entitlement to a higher initial rating for service-connected ureteral stricture, with hydronephrosis and renal colic, due to congenital sacral neurogenic deficit; and an initial compensable rating for service-connected spontaneous pneumothorax; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Internal derangement of the right knee was incurred in service.

2.  Left knee fibrosis was incurred in service.


CONCLUSIONS OF LAW

1.  Internal derangement of the right knee was incurred during active service.  38 U.S.C.A. §§ 1111, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.303 (2011).

2.  Left knee fibrosis was incurred during active service.  38 U.S.C.A. §§ 1111, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for internal derangement of the right knee and left knee fibrosis.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist is necessary.  

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomalogy. Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2010); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303.

Service connection for certain chronic disorders may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran's service treatment records contain multiple entries regarding knee problems.  The records reflect treatment for left knee problems in October 1982; he was diagnosed with left knee strain.  He was also treated in January 1984 following a motor vehicle accident with findings of a medial abrasion and patellar effusion that were assessed as a left knee soft tissue injury and left knee strain.  He was given a knee brace to wear.  A January 1985 record shows the Veteran complained of left knee locking and other symptoms assessed as rule-out medical meniscus tear.  He was also treated in January 1985 for a right knee injury and noted to have had a history of chronic bilateral knee (meniscus) problems.  The separation examination in May 1986 was negative for a left and right knee disorder.  Post-service (Army National Guard Reserve) medical records show that the Veteran was placed on a permanent profile in September 1995 for knee strain and chronic patellofemoral syndrome.

The Veteran testified he injured his knees in a search and rescue mission in 1984 following a helicopter crash in Key West, Florida.  He stated he had a cast on the right leg for six weeks and a brace on the left leg for about the same amount of time.  He reported that he was given a permanent profile during which his physical training was limited.  He stated that his permanent profile was brought up on an annual basis during flight physicals.  The Veteran further testified that he had been unable to see a doctor since being discharged from service because of financial considerations, explaining that he had to choose between paying for treatment for his liver or his knees.  

The Veteran was afforded a VA examination in December 2010.  Briefly, the Veteran reported that he served as a rescue swimmer during his first period of service in the Navy and as an avionics helicopter specialist in his second period of service in the Army.  After leaving the military, he worked as a civilian contractor repairing helicopters.  After conducting a physical examination and review of the claims file, the VA examiner diagnosed right knee internal derangement and left knee fibrosis.  He opined that the right knee disability was at least as likely as not due to an injury the Veteran had sustained in 1990 during a period of active duty while in the Reserves.  The examiner also opined that it was less likely than not that the left knee disability was due to service, but rather was probably caused by his work on his knee that occurred at some point in time that is not known.

The evidence reflects current diagnoses of right knee internal derangement and left knee fibrosis.  Having established current disabilities and in-service injuries and symptomatology, the dispositive issue in this case is whether there is a nexus between these current disabilities and military service.  The Board finds that a nexus has been established based on a continuity of symptomatology.  The Veteran has credibly reported a continuity of bilateral knee pain since service.  Such a report of continuity of symptoms since service can serve to satisfy the requirement for a nexus between an in-service event and a current disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board further finds that the post-service September 1995 finding of knee strain and chronic patellofemoral syndrome further supports a finding of continuity of symptomatology, and the December 2010 VA examiner offered a positive nexus statement, which supports the claim.  The Board is also mindful of the negative December 2010 VA opinion with respect to the left knee; however, that opinion only serves to place the evidence in a state of relative equipoise with respect to the establishing a nexus between the current left knee fibrosis and service.  The Board finds that any remaining reasonable doubt concerning the continuity of symptomatology, with respect to both knees, should be resolved in favor of the Veteran.  Accordingly, service connection for right and left knee disabilities is granted.


ORDER

Service connection for internal derangement of the right knee is granted.

Service connection for a left knee fibrosis is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

The Veteran seeks service connection for Sphincter of Oddi Dysfunction (SOD).  In April 2010, the Board requested an expert medical opinion regarding the nature and etiology of the claimed SOD.  In June 2010, the expert (in hematology) noted that a diagnosis of SOD was generally provided by a gastroenterologist and stated he was unable to provide an opinion because the evidence was incomplete.  See June 2010 opinion on page 4 (the pages are not numbered; the report is 4 pages long).  Specifically, he stated, "The most important and striking detail of relevance . . . is the lack of any formal gastroenterology (GI) consultation and/or follow-up in any of these records."  Id. on page 2 (italics in original).  The expert also noted that the records surrounding the circumstances that led to the Veteran's cholecystectomy were absent.  He stated that this information was important to know for purposes of diagnosing and treating SOD.  Id. on page 2.  

In September 2010, following receipt of the expert medical opinion, the Board remanded the claim for further development.  The Board instructed the RO to contact the Veteran and request that he provide sufficient information, and authorization, to enable it to obtain the medical records from the gastroenterologist and/or medical facility that treated him and also conducted his cholecystectomy in early 2002.  The RO sent a letter to the Veteran in September 2010 and requested that he either provide those records or complete the enclosed authorization form to allow VA to obtain the records.  No response was received from the Veteran.  

The records pertaining to the 2002 cholecystectomy have not been obtained.  As the claim is being remanded for other purposes, the Board will provide the Veteran another opportunity to either provide those records or to provide VA permission to obtain these records, including any laboratory findings pertaining to his liver. 

In the September 2010 remand, the Board also instructed the Veteran to be afforded a VA examination.  In November 2010, the Veteran was provided with a gastrointestinal examination to determine whether he has SOD and whether it is as likely as not related to service or a service-connected disability.  The examiner indicated that he was unable to give an opinion on the validity of the Veteran's diagnosis of SOD and without a valid diagnosis; he could not answer the other requested opinions.  He advised that the Veteran should obtain the laboratory/imaging studies from Wellstar Spaulding Hospital from 1997 when he presented there for pain resulting in gallbladder removal.  The examiner also noted that the Veteran reported that a gastroenterologist in his case (at St. Joseph's between 1999 and 2000) recommended a sphincterectomy at that time, which is suggestive of SOD.  The examiner stated that the doctor's notes and laboratory/imaging studies from that hospital would be more revealing.  On remand, an attempt should be made to obtain these records.

Furthermore, the examiner suggested that the Veteran present to his nearest emergency room upon his next flare-up, so that he can be evaluated with pertinent biliary laboratory studies.  Thus, the Board concludes that the Veteran should be afforded a VA examination during a period of flare-up of his gastrointestinal disorder.  Although the Board acknowledges that as a practical matter, this is often difficult to accomplish, such an attempt should at least be made.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994)(where the claim is for a disorder which is cyclical in the manifestation of its symptoms, the examination must be conducted during an active stage of the disease.); see also Voerth v. West, 13 Vet. App. 117, 123 (1999).

The Veteran also seeks a higher initial rating for service-connected ureteral stricture, with hydronephrosis and renal colic, due to congenital sacral neurogenic deficit, currently rated as 30 percent disabling; and entitlement to an initial compensable rating for service-connected spontaneous pneumothorax.  The claims file reveals that the Veteran has never undergone a VA examination to determine the nature and severity of these conditions.  He must be afforded an examination to do so.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Finally, as noted in the introduction, the issue of entitlement to a TDIU is part of the Veteran's higher rating claims.  See Rice.  Here, the pending claims for higher initial ratings for service-connected ureteral stricture, with hydronephrosis and renal colic and for spontaneous pneumothorax, as well as the pending claim of entitlement to service connection for SOD, are all inextricably intertwined with his TDIU claim.  Further, the Board has granted service connection for bilateral knee disabilities in this decision.  The effectuation of this decision may also impact his TDIU claim.  As such, these issues are inextricably intertwined and must be considered together and a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Send the Veteran notice of the criteria necessary to substantiate a claim for a TDIU.

2.  Send the Veteran and his representative a letter requesting that he provide sufficient information and authorization, to obtain the medical records from the gastroenterologist and/or the facility that treated him and conducted the cholecystectomy in early 2002; the laboratory/imaging studies from Wellstar Spaulding Hospital from 1997; the notes and laboratory/imaging studies from the gastroenterologist in his case (at St. Joseph's between 1999 and 2000) who recommended a sphincterectomy; and any other additional evidence pertinent to the claim.  

After securing any necessary authorizations for release of the private records, any records that are not currently included in the claims file should be obtained and added to the file, including any outstanding VA treatment records.  All development efforts must be in writing and associated with the claims file and the Veteran should be notified of any unsuccessful attempts such that he has an opportunity to obtain the records himself.

3.  Then, notify the Veteran that he may submit lay statements from himself as well as from individuals who have first-hand knowledge of his ureteral stricture, with hydronephrosis and renal colic and spontaneous pneumothorax symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for an appropriate VA examination to be conducted by a gastroenterologist, to determine whether the Veteran actually has SOD and, if so, its onset and/or etiology of the disability.  If at all possible, the examination should be scheduled during a period of flare-up.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see Voerth v. West, 13 Vet. App. 117, 123 (1999).

The claims folder must be made available and reviewed by the examiner.  There are multiple medical records in the claims file that the examiner is asked to review.  The Board has tabbed many (but not all) of them on the left side of the claims file in green and yellow and left intact the yellow tabs on the right that the medical expert did for his June 2010 opinion.  There are also service treatment records in white envelopes in the manila folder that should be reviewed.  

In offering an assessment of whether the Veteran actually has SOD and the likely onset and/or etiology of the SOD, the examiner should note that the Board finds competent and credible the Veteran's account as to the onset and chronicity of his symptoms, and in commenting on the etiology and onset, the examiner must acknowledge and discuss his lay report regarding the onset and chronicity of his symptomatology.  

All necessary tests should be conducted and all findings should be set forth in detail.  The VA examiner should then address the following inquiries:

a.  Does the Veteran have SOD?  If so, upon what clinical findings is the diagnosis based?  

b.  Is it at least as likely as not that SOD had its onset in service or, is otherwise related to his period of service?  

c.  If the SOD did not have its onset in service, is it at least as likely as not that it was caused by or aggravated by a service-connected disability, including ureteral stricture with hydronephrosis and/or ureteral sphincter dysfunction.

The VA examiner should include in the examination report the rationale for all opinions expressed.  In addition, please note that an examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if you are unable to offer an opinion, it is essential that you provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Afford the Veteran a VA genitourinary examination to determine the current nature and severity of his service-connected ureteral stricture with hydronephrosis and renal colic.  The claims folder should be made available to and reviewed by the examiner.  The examiner should identify all pertinent pathology found to be present.  The examiner should conduct all indicated tests and studies necessary.  The examiner should also indicate whether the symptoms of this disability more closely approximate the following:

a) Constant albumin with some edema; or, definite decrease in kidney function; or hypertension with diastolic pressures that are predominantly 120 or higher.

b) Persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.

c) Requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased kidney function or other organ systems, especially cardiovascular.

The examiner should also indicate whether this disability alone, as well as all of his service-connected disabilities in the aggregate (to include the aggregate impact of Sphincter of Oddi Dysfunction, if service connection is awarded for that condition) render him unable to secure or follow a substantially gainful occupation.  The impact of his nonservice-connected disabilities should not be taken into consideration.

If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

6.  Schedule the Veteran for an appropriate VA examination to determine the extent and severity of his residuals of a spontaneous pneumothorax.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests and studies, including pulmonary function tests, should be performed.

The examiner should also evaluate and discuss the effect of this disability on the Veteran's employability, as well as the aggregate impact of all of his service-connected disabilities (to include the aggregate impact of Sphincter of Oddi Dysfunction, if service connection is awarded for that condition).  In doing so, opine as to whether it is at least as likely as not that his service-connected disabilities, without consideration of his nonservice-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

7.  Then readjudicate the appeal, to include entitlement to higher ratings for the service-connected ureteral stricture with hydronephrosis and urethral sphincter dysfunction, and entitlement to TDIU.  If any benefit sought on appeal is not granted, the Veteran must be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


